Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  line 17 states “the nut” but should be “the front nut” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Da Fonte (FR 2729631) in view of Hsu (US 8,905,473).
In re claim 1, Da Fonte discloses a variable damper seat post comprising: a post (T); a seat connecting body (C) coupled to a seat (S) on which buttocks of a cyclist are placed, the seat connecting body being disposed above the post; a fixing unit (3) configured to fix the seat connecting body to the post; and a damper (1) interposed between the post and the seat connecting body to cause a position of the seat to be varied in response to movement of the buttocks in a state in which the buttocks are placed on the seat, wherein the post comprises a damper base (T1) forming an upper 
but does not disclose wherein the fixing unit comprises a front nut mounted in a front nut groove formed in the damper base; a front bolt penetrating the seat connecting body and the damper and fastened to the nut; a rear bolt coupled to a rear bolt hole in the damper base; and a rear nut fastened to the rear bolt. Hsu, however, does disclose wherein the fixing unit comprises a nut mounted in a nut groove formed in the seat base (110); a bolt (43) penetrating the seat connecting body and fastened to the nut; and another bolt (130) coupled to a bolt hole in the seat base; and another nut fastened to the other bolt as shown in Figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seat attachment structure of Da Fonte such that it comprised the forward and rearward bolt 
In re claim 2, Da Fonte further discloses wherein the damper, interposed between the damper base and the seat connecting body, is configured with an elastic member that is pressed when pressing force is applied thereto and returns to an original shape thereof when the pressing force is removed.  
In re claim 7, Da Fonte further discloses wherein the variable damper seat post causes the seat to move such that a rear portion of the seat is lowered to absorb shock generated during cycling and vibration transmitted from a road surface.  

Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the front nut is formed in a drum shape (jar shape) in which a diameter thereof gradually decreases from a central portion toward opposite sides and the front nut groove is formed as an elongated groove that extends in a width direction perpendicular to a longitudinal direction of the damper so that a gap having a predetermined width is defined between an outer peripheral surface of the respective ends of the front nut and an inner peripheral surface of the front nut groove when the front nut is mounted in the front nut groove in the damper base, and wherein the variable damper seat post further comprises: a front washer interposed between a .
Claims 5, 6, 8, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein the seat connecting body including the upper seat connection piece and the lower seat connection piece is connected to the damper and the damper base by the front nut, the front bolt, the rear bolt, and the rear nut in a state in which the seat rail provided on the lower surface of the seat is interposed between the upper seat connection piece and the lower seat connection piece” “wherein the variable damper seat post causes the seat to move at a time of pedaling such that a right side of the seat tilts downward and a front portion of the seat pivots rightward when a right leg of the cyclist moves down and such that a left side of the seat tilts downward and the front portion of the seat pivots leftward when a left leg of the cyclist moves down”, and “wherein the seat mounted in the variable damper seat post moves in six directions in response to movement of the cyclist on the seat” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach bicycle seat mounts of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611     
                                                                                                                                                                                                   
/TONY H WINNER/Primary Examiner, Art Unit 3611